                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                          )
SOUTHWEST AREAS PENSION FUND;                          )
CENTRAL STATES, SOUTHEAST AND                          )
SOUTHWEST AREAS HEALTH AND                             )
WELFARE FUND; and                                      )
ARTHUR H. BUNTE, JR., as Trustee,                      )
                                                       )      Case No. 18 C 2075
                                   Plaintiffs,         )
                                                       )      Honorable Charles R. Norgle, Jr.
                    v.                                 )      District Judge
                                                       )
CALDWELL & HARTUNG, INC.,                              )
an Iowa corporation,                                   )
                                                       )
                                   Defendant.          )

                                  PLAINTIFFS’ AGREED MOTION
                               FOR ENTRY OF CONSENT JUDGMENT

         Central States, Southeast and Southwest Areas Pension Fund (the “Pension

Fund”), Central States, Southeast and Southwest Areas Health and Welfare Fund (the

“Health Fund” and with the Pension Fund collectively referred to as the “Funds”), and

Arthur H. Bunte, Jr., as Trustee, hereby move this Court to enter a consent judgment in

favor of the Pension fund and against Defendant, Caldwell & Hartung, Inc. (“Caldwell”).

In support of this agreed motion, Plaintiffs state as follows:

         1.       Plaintiffs filed the Complaint to collect contributions and withdrawal liability,

interest and penalties from Caldwell under the Employee Retirement Income Security Act

of 1974 (“ERISA”) as amended by the Multiemployer Pension Plan Amendments Act of

1980, 29 U.S.C. § 1001 et seq.

         2.       The parties have agreed to the entry of a consent judgment in favor of the

Funds and against Caldwell. A copy of the proposed Consent Judgment is attached



TM: 568969 / 18410092 / 12/10/18                 -1-
hereto as Exhibit 1. The proposed Consent Judgment will also be submitted electronically

to the Court’s e-mail address for proposed orders.

         3.       Prior to the filing of this motion, Plaintiffs’ counsel, Anthony E. Napoli,

communicated with Caldwell’s counsel, Mark Hansen, and Mr. Hansen stated that he

agreed to the granting of this motion.

         WHEREFORE, Plaintiffs, Central States, Southeast and Southwest Areas Pension

Fund and Arthur H. Bunte, Jr., as Trustee, respectfully request that the Court enter the

Consent Judgment attached hereto as Exhibit 1.


                                                     Respectfully submitted,

                                                     /s/ Anthony E. Napoli
                                                     Anthony E. Napoli
                                                     Attorney for Plaintiffs
                                                     Central States Funds
                                                     9377 West Higgins Road, 10th Floor
                                                     Rosemont, Illinois 60018-4938
                                                     ARDC # 06210910
                                                     tnapoli@centralstates.org

December 10, 2018                                    ATTORNEY FOR PLAINTIFFS




TM: 568969 / 18410092 / 12/10/18               -2-
                                   CERTIFICATE OF SERVICE

         I, Anthony E. Napoli, one of the attorneys for the Plaintiffs, certify that on December

10, 2018, I electronically filed the foregoing Plaintiffs’ Agreed Motion for Entry of Consent

Judgment with the Clerk of the Court using the ECF system. This filing was served on all

parties indicated on the electronic filing receipt via the ECF system.



                                                     /s/ Anthony E. Napoli

December 10, 2018                                    ATTORNEY FOR PLAINTIFFS




TM: 568969 / 18410092 / 12/10/18               -3-
